DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 - fig. 3 in the reply filed on 10/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 recite “smart”, the term “smart” is a relative term which renders the claim indefinite. The term “smart” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claims are unclear and indefinite.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. 20150325553 (hereinafter Park).

    PNG
    media_image1.png
    491
    825
    media_image1.png
    Greyscale


Regarding claim 20, fig. 1 of Park disclose a semiconductor package, comprising: 
a plurality of first dies (58, 56, 72, 70) on a package substrate; 
a plurality of second dies (as labeled by examiner above) on the package substrate, wherein the plurality of second dies include a plurality of interconnects (as labeled by examiner above); and 
a plurality of routing lines (totality of 54s and all conductor terminals or “pins” of 68 and all electrical lines including the plurality of interconnects to route all the elements of fig. 1 electrically) coupled to the plurality of first dies and the plurality of second dies, 
wherein the plurality of routing lines are communicatively coupled to the plurality of interconnects of the plurality of second dies, 
wherein each of the plurality of first dies has at least two or more routing lines to communicatively couple the plurality of first dies together (see fig. 1 electrical configuration), and 
wherein one of the routing lines is via the plurality of interconnects of the plurality of second dies (this is necessary the case as totality of 54s and all conductor terminals or “pins” of 68 and all electrical lines including the plurality of interconnects to route all the elements of fig. 1 electrically are considered as routing lines).

Regarding claim 21, fig. 1 of Park discloses wherein the plurality of first dies are a plurality of active dies (where current can flow is considered as active), wherein the plurality of second dies are a plurality of continuation dies (the two second dies of 68 are continuation they are a continuation dies of package 68), wherein the plurality of active dies are a plurality of SoC dies (as it is some type of system on chip), wherein the plurality of first dies include a first active die and a second active die, wherein the plurality of second dies include a first continuation die and a second continuation die, wherein the plurality of routing lines communicatively couples the first and second active dies to the first and second continuation dies, wherein the plurality of routing lines include a first routing line, a second routing line, a third routing line, and a fourth routing line (this is necessary the case as there are more than 4 routing lines in the totality of routing lines in fig. 1).

Regarding claim 22, Park necessary discloses wherein the first continuation die has a first interconnect coupled to the first routing line and the second routing line, wherein the second continuation die has a second interconnect coupled to the third routing line and the fourth routing line, wherein the first interconnect of the first continuation die couples the first active die to the second active die with the first and second routing lines, and wherein the second interconnect of the second continuation die couples the second active die to the first active die with the third and fourth routing lines (this is necessary the case as all elements of fig. 1 are couple to one and another).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of LU et al. 20190103459.

    PNG
    media_image2.png
    489
    751
    media_image2.png
    Greyscale


Regarding claim 1, fig. 1 of Park discloses a semiconductor package, comprising: 
a plurality of dies (58, 56, 72, 70) on a package substrate 52; 
a plurality of smart dies (2 dies of 68 which are smart as they are part of multi-chip module – as are smart compare to 58, 56, 72, 70) on the package substrate, wherein the plurality of smart dies include a plurality of interconnects (as labeled by examiner above sticking out from the smart dies); and 
a plurality of routing lines (totality of 54s and all conductor terminals or “pins” of 68 and all electrical lines including the plurality of interconnects to route all the elements of fig. 1 electrically) coupled to the plurality of dies and the plurality of smart dies, 
wherein the plurality of routing lines are communicatively coupled to the plurality of interconnects of the plurality of smart dies (par [0031]), 
wherein each of the plurality of dies has at least two or more routing lines to communicatively couple the plurality of dies together (see routing lines on sides of 58, 56, 72, 70), and 
wherein one of the routing lines is via the plurality of interconnects of the plurality of smart dies (this is necessary the case as totality of 54s and all conductor terminals or “pins” of 68 and all electrical lines including the plurality of interconnects to route all the elements of fig. 1 electrically are considered as routing lines).
	Park does not disclose of wherein the plurality of smart dies include a plurality of capacitors.
However, par [0003] of Lu discloses that MIM capacitors are frequently employed in semiconductor dies to provide capacitance to circuitry on the semiconductor die. MIM capacitors are increasingly used to improve the performance of devices that operate at higher frequencies. For example, MIM capacitors may be added to semiconductor dies having radio frequency (RF) circuitry to provide bypass capacitance. This usage of a capacitor may be referred to as a decoupling capacitor.
In view of such teaching, it would have been obvious to form a package of Park further comprising wherein the plurality of smart dies include a plurality of capacitors in order to provide capacitance to circuitry on the semiconductor die such as taught by Lu.

Regarding claim 13, fig. 1 of Park discloses a semiconductor package, comprising: 
a plurality of dies (58, 56, 72, 70) on a package substrate 52; 
a plurality of smart dies (as labeled by examiner above) on the package substrate, wherein the plurality of smart dies include a plurality of interconnects ((as labeled by examiner above), a plurality of substrates (that which the smart dies are formed on), and a plurality of encapsulation layers (that which encapsulate the smart dies in fig. 1 above, the top layer of the smart dies and the top of 68 are all encapsulations); and 
a plurality of routing lines (totality of 54s and all conductor terminals or “pins” of 68 and all electrical lines including the plurality of interconnects to route all the elements of fig. 1 electrically)  coupled to the plurality of dies and the plurality of smart dies, 
wherein the plurality of routing lines are communicatively coupled to the plurality of interconnects of the plurality of smart dies, 
wherein each of the plurality of dies (58, 56, 72, 70) has at least two or more routing lines to communicatively couple the plurality of dies together, and 
wherein one of the routing lines is via the plurality of interconnects of the plurality of smart dies (this is necessary the case as totality of 54s and all conductor terminals or “pins” of 68 and all electrical lines including the plurality of interconnects to route all the elements of fig. 1 electrically are considered as routing lines).
Park does not disclose wherein the plurality of smart dies include a plurality of capacitors.
However, par [0003] of Lu discloses that MIM capacitors are frequently employed in semiconductor dies to provide capacitance to circuitry on the semiconductor die. MIM capacitors are increasingly used to improve the performance of devices that operate at higher frequencies. For example, MIM capacitors may be added to semiconductor dies having radio frequency (RF) circuitry to provide bypass capacitance. This usage of a capacitor may be referred to as a decoupling capacitor.
In view of such teaching, it would have been obvious to form a package of Park further comprising wherein the plurality of smart dies include a plurality of capacitors in order to provide capacitance to circuitry on the semiconductor die such as taught by Lu.

Regarding claim 2, the resulting structure would have been one wherein the plurality of capacitors are a plurality of metal-insulator-metal (MIM) capacitors.

Regarding claim 3, Park discloses wherein the plurality of dies are a plurality of active dies (wherein current flow or can flow is considered as active).

Regarding claim 4, Park discloses wherein the plurality of active dies are a plurality of system on chip (SoC) dies (as it is some type of system on chip).

Regarding claim 5, fig. 1 of Park discloses wherein the plurality of dies include a first die and a second die.

Regarding claim 6, fig. 1 of Park discloses wherein the plurality of smart dies include a first smart die and a second smart die (as pointed to by 2 arrows), and wherein the plurality of routing lines communicatively couples the first and second dies to the first and second smart dies (this is necessary the case as all elements are in some form of coupling).

Regarding claim 7, fig. 1 of Park discloses wherein the plurality of routing lines include a first routing line, a second routing line, a third routing line, and a fourth routing line, and wherein the fourth routing line is coupled to the first die and the second die (as fig. 1 has more than 4 routing lines).

Regarding claim 8, fig. 1 of Park discloses wherein the first smart die has a first interconnect coupled to the first routing line and the second routing line, and wherein the second smart die has a second interconnect coupled to the second routing line and the third routing line (this is necessary the case as all elements are in some form of coupling).

Regarding claim 9, fig. 1 of Park necessary discloses wherein the first interconnect of the first smart die couples the first die to the second interconnect of the second smart die with the first and second routing lines, and wherein the second interconnect of the second smart die couples the first interconnect of the first smart die to the second die with the second and third routing lines (this is necessary the case as all elements are in some form of coupling).

Regarding claim 10, Park and Lu do not discloses wherein the first die includes a double date rate (DDR) bus and a peripheral component interconnect express (PCIe) bus, and wherein the second die is communicatively coupled to the DDR and PCIe busses of the first die via the first and second interconnects of the first and second smart dies.
However, it would have been obvious to form a package of Park and Lu comprising wherein the first die includes a double date rate (DDR) bus and a peripheral component interconnect express (PCIe) bus, and wherein the second die is communicatively coupled to the DDR and PCIe busses of the first die via the first and second interconnects of the first and second smart dies as DDR is just a type of RAM (Random Access Memory), which is a computers working space where programs/apps can be run from the hard disk drive they need to be loaded into a temporary location before the CPU (central processing unit) can run the program/app, this temporary location is the RAM and peripheral component interconnect express (PCIe)  is one of the standardized interfaces which allow devices from other manufacturers to be plugged into a computer’s motherboard. Generally used for devices which require a very high speed data transfer rate, most common being graphics cards.



Regarding claim 15, fig. 1 of Park discloses wherein the plurality of substrates of the plurality of smart dies are on the package substrate, (the resulting structure of Park and Lu would have been one) wherein the plurality of capacitors are on the plurality of substrates, wherein the plurality of encapsulation layers are over the plurality of capacitors and the plurality of substrate, and wherein the encapsulation layers embed the plurality of capacitors on the plurality of substrates.

Regarding claim 16, fig. 1 of Park discloses wherein the plurality of dies include a first die and a second die, wherein the plurality of smart dies include a first smart die and a second smart die, and wherein the plurality of routing lines communicatively couples the first and second dies to the first and second smart dies (this is necessary the case as all elements are in some form of coupling).

Regarding claim 17, fig. 1 of Park discloses wherein the plurality of routing lines include a first routing line, a second routing line, a third routing line, and a fourth routing line (as fig. 1 has more than 4 routing lines), wherein the fourth routing line is coupled to the first die and the second die, wherein the first smart die has a first interconnect coupled to the first routing line and the second routing line, wherein the second smart die has a second interconnect coupled to the second routing line and the third routing line, wherein the first interconnect of the first smart die couples the first die to the second interconnect of the second smart die with the first and second routing lines, wherein the second interconnect of the second smart die couples the first interconnect of the first smart die to the second die with the second and third routing lines (as all element are in coupling with one and another).
Park and Lu do not disclose wherein the first die includes a DDR bus and a PCIe bus, and wherein the second die is communicatively coupled to the DDR and PCIe busses of the first die via the first and second interconnects of the first and second smart dies.
However, it would have been obvious to form a package of Park and Lu comprising wherein the first die includes a double date rate (DDR) bus and a peripheral component interconnect express (PCIe) bus, and wherein the second die is communicatively coupled to the DDR and PCIe busses of the first die via the first and second interconnects of the first and second smart dies as DDR is just a type of RAM (Random Access Memory), which is a computers working space where programs/apps can be run from the hard disk drive they need to be loaded into a temporary location before the CPU (central processing unit) can run the program/app, this temporary location is the RAM and peripheral component interconnect express (PCIe)  is one of the standardized interfaces which allow devices from other manufacturers to be plugged into a computer’s motherboard. Generally used for devices which require a very high speed data transfer rate, most common being graphics cards.

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park and LU in view of Higgins et al. 20130221511 (Higgins).
Regarding claims 11 and 18, Park and LU discloses claim 10, but do not disclose further comprising: an underfill material surrounding portions of the plurality of dies and the plurality of smart dies; a plurality of thermal interface materials (TIMs) over the plurality of dies and the plurality of smart dies; and an integrated heater spreader (IHS) over the plurality of TIMs.

    PNG
    media_image3.png
    396
    446
    media_image3.png
    Greyscale

However, figs. 8-9 of Higgins discloses packages comprising: an underfill material (such as 208 or portion of 222 in fig. 9) surrounding portions of a die a thermal interface materials (TIMs) over the die and an integrated heater spreader 802 over the TIM in order to dissipate heat from the package.
In view of such teaching, it would have been obvious to form a package of Park and Lu further comprising: an underfill material surrounding portions of the plurality of dies and the plurality of smart dies; a plurality of thermal interface materials (TIMs) over the plurality of dies and the plurality of smart dies; and an integrated heater spreader (IHS) over the plurality of TIMs/(an underfill material surrounding portions of the plurality of dies and the plurality of smart dies; a plurality of TIMs over the plurality of dies and the encapsulation layers of the plurality of smart dies; and an IHS over the plurality of TIMs) such as taught by Higgins in order to dissipate heat from package.

Regarding claim 12, Park and Lu and Higgins discloses claim 11, but do not disclose wherein the TIMs on the plurality of dies have a thickness that is substantially equal to a thickness of the TIMs on the plurality of smart dies, and wherein the plurality of capacitors of the plurality of smart dies have a thickness that is substantially equal to a thickness of the plurality of dies.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a package of Park and Lu and Higgins wherein the TIMs on the plurality of dies have a thickness that is substantially equal to a thickness of the TIMs on the plurality of smart dies, and wherein the plurality of capacitors of the plurality of smart dies have a thickness that is substantially equal to a thickness of the plurality of dies in order to from a package size for the applicant specification.

Regarding claim 19, it would have been obvious form a package wherein the TIMs of the plurality of dies have top surfaces that are substantially coplanar to top surfaces of the TIMs of the plurality of smart dies in order to from a same heater spreader on the same flat surface.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park and LU in view of Johanson et al. 4112480.
Regarding claim 14, Park and LU claim 13, and fig. 1 of Park discloses wherein the plurality of dies are a plurality of active dies, and wherein the plurality of active dies (current can flow) are a plurality of SoC dies (some type of system on chip). 
Park and LU wherein the plurality of capacitors are a plurality of multilayered ceramic chip (MLCC) capacitors.
Johanson discloses a tunable, extended range, multilayered ceramic chip capacitor for incorporation into a plurality of substrate designs of micro-miniature circuitry and hybrid integrated circuits, comprising a multilayered ceramic chip capacitor.
As such it would have been obvious to form a package of Park and Lu comprising wherein the plurality of capacitors are a plurality of multilayered ceramic chip (MLCC) capacitors such as taught by Johanson in order to form a tunable capacitor.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 23, Park discloses claim 22, but does not discloses wherein the first active die includes a DDR bus and a PCIe bus, and wherein the second active die is communicatively coupled to the DDR and PCIe busses of the first active die via the first and second interconnects of the first and second continuation dies.
However, it would have been obvious to form a package of Park and Lu comprising wherein the first active die includes a DDR bus and a PCIe bus, and wherein the second active die is communicatively coupled to the DDR and PCIe busses of the first active die via the first and second interconnects of the first and second continuation dies as DDR is just a type of RAM (Random Access Memory), which is a computers working space where programs/apps can be run from the hard disk drive they need to be loaded into a temporary location before the CPU (central processing unit) can run the program/app, this temporary location is the RAM and peripheral component interconnect express (PCIe)  is one of the standardized interfaces which allow devices from other manufacturers to be plugged into a computer’s motherboard. Generally used for devices which require a very high speed data transfer rate, most common being graphics cards.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Higgins.
Regarding claim 24, Park discloses claim 20, but does not discloses further comprising: an underfill material surrounding portions of the plurality of first dies and the plurality of second dies; a plurality of TIMs over the plurality of first dies and the plurality of second dies; and an IHS over the plurality of TIMs.
However, figs. 8-9 of Higgins discloses packages comprising: an underfill material (such as 208 or portion of 222 in fig. 9) surrounding portions of a die a thermal interface materials (TIMs) over the die and an integrated heater spreader 802 over the TIM in order to dissipate heat from the package.
In view of such teaching, it would have been obvious to form a package of Park and Lu further comprising: an underfill material surrounding portions of the plurality of first dies and the plurality of second dies; a plurality of TIMs over the plurality of first dies and the plurality of second dies; and an IHS over the plurality of TIMs such as taught by Higgins in order to dissipate heat from package.

Regarding claim 25, Park and Higgins do not disclose wherein the TIMs on the plurality of first dies have a thickness that is substantially equal to a thickness of the TIMs on the plurality of second dies.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a package of Park and Lu and Higgins wherein the TIMs on the plurality of first dies have a thickness that is substantially equal to a thickness of the TIMs on the plurality of second dies in order to from a package size for the applicant specification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829